Citation Nr: 1700343	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  11-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for pulmonary hypertension, to include as secondary to service-connected bronchitis.

2.  Entitlement to service connection for right ventricular hypertrophy, to include as secondary to service-connected bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from January 1982 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The RO in Muskogee, Oklahoma certified the case to the Board on appeal.

In an October 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional VA treatment records dated from March 2015 to May 2016 were associated with the record after the May 2015 supplemental statement of the case.  However, to RO will have an opportunity to review these records upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the October 2014 remand, the Board instructed the AOJ to provide the Veteran with a VA examination and medical opinion related to his claims.  Such an examination was conducted in April 2015, and the examiner opined that the Veteran's service-connected bronchitis was not of the necessary severity to cause or aggravate his pulmonary hypertension or his right ventricular hypertrophy.  The examiner partly based this conclusion on the fact that the Veteran did not have hypoxemia or require oxygen.  However, the Veteran's wife, S.A., an advanced practice registered nurse (APRN), stated in December 2014 that the Veteran's February 2009 polysomnogram results demonstrated the presence of hypoxemia, a term that she used interchangeably with hypoxia.  S.A. also opined that the Veteran's pulmonary hypertension was related to an injury to the pulmonary vasculature stemming from hypoxia that was caused by bronchitis.  The April 2015 VA examiner did not address the February 2009 polysomnogram, and the Board is unable to draw its own medical conclusions from these conflicting findings.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the Board finds that a remand is necessary for another medical opinion that considers the February 2009 polysomnogram.

In addition, the April 2015 examiner noted that the Veteran was diagnosed with mild pulmonary hypertension in 2014.  However, the examiner also stated that a November 2014 cardiac catheterization did not prompt a cardiologist to diagnose pulmonary hypertension despite a slightly high pulmonary artery pressure at 32 mmHg. Upon remand, the examiner should address the apparent discrepancy in these findings.  

The Board also notes that the examiner cited to the results of a November 2014 coronary artery angiogram and an April 2015 echocardiogram.  As neither of these reports is associated with the record, the AOJ must attempt to obtain these records.

During the pendency of the appeal, the Veteran's representative newly asserted that the Veteran's pulmonary hypertension and right ventricular hypertrophy had their onset during active service.  See November 2016 Informal Hearing Presentation.  The representative also stated that the available VA medical opinions were inadequate regarding this theory of entitlement.  The record shows that in August 2009, a VA examiner provided a negative nexus opinion on direct service connection.  The examiner stated that there was no evidence of pulmonary hypertension or right ventricular hypertrophy during an in-service cardiac evaluation.  However, the examiner did not explain the significance of this finding.  See 38 C.F.R. § 3.303(d).  Thus, an adequate VA medical opinion on direct service connection is also needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The October 2014 Board remand additionally directed the AOJ to obtain the results of a 2010 VA echocardiogram.  The AOJ acquired a December 2010 VA treatment record indicating that the results of the echocardiogram were available under Vista Imaging.  However, the Board does not have access to these results.  Thus, the AOJ must obtain the outstanding echocardiogram results on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ventricular hypertrophy and pulmonary hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Central Arkansas Veterans Healthcare System and the Oklahoma City VA Health Care System dated since May 2016.

The AOJ must also obtain the results, and any additional outstanding records, that are associated with a December 3, 2010 echocardiogram , a November 17, 2014 coronary artery angiogram, and an April 1, 2015 echocardiogram.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's pulmonary hypertension and right ventricular hypertrophy.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

First, the examiner should clarify whether pulmonary hypertension has been present during the appeal period.  In this regard, the examiner should address the April 2015 VA examination report's finding that the Veteran was diagnosed with pulmonary hypertension in 2014.  The April 2015 VA examiner also stated that a November 2014 cardiac catheterization did not show a diagnosis of pulmonary hypertension.

Second, the examiner should provide an opinion as to following questions for the Veteran's right ventricular hypertrophy and, if identified, pulmonary hypertension:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service.

If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of the disorder is significant.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the Veteran's service-connected bronchitis.

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was permanently aggravated by the Veteran's service-connected bronchitis.

Regardless of the conclusion reached, the examiner must address the December 2014 statement from S.A., APRN, including her assertion that the February 2009 polysomnogram results from the Central Arkansas Veterans Healthcare System Sleep Disorders Center demonstrated the presence of hypoxemia, and her finding that the hypoxia resulted from the Veteran's bronchitis and was related his pulmonary hypertension.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




